DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following are examiner’s statement of reasons for allowable subject matter: 
Referring to claim 1, the Konagai et al reference (US Patent Pub. 20070076905 A1) discloses a method of generating a control signal for use in a signal dynamics processor for modifying the gain of an input audio signal. The Konagai et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the method as a whole comprising the following steps: a) providing a signal dynamics processor capable of modifying an input control signal to generate a sequence of output control signals, wherein the input control signal corresponds to the gain of the input audio signal, and wherein the modification is effected by the application of an attack and release waveform to said input control signal; b) providing a sample and hold circuit; c) selecting the shape of the release portion of the attack and release waveform used by said processor; d) selecting a release time; e) identifying the magnitude of the output control signal at the end of the attack phase and using the sample and hold circuit to sample said output control signal and retain it as a held value; f) generating subsequent output control signals, over the duration of the release phase, based on the selected release shape portion, the selected release time, the previously generated output control signal and the held value; wherein the output control signals are subsequently 
Claims 2-4 depend on claim 1.

Referring to claim 5, the Konagai et al reference (US Patent Pub. 20070076905 A1) discloses a control signal generation system for modifying the gain of an input audio signal. The Konagai et al reference taken alone or in combination with another, do not disclose, teach or fairly suggest the system as a whole comprising: a) a signal dynamics processor capable of modifying an input control signal to generate a sequence of output control signals, wherein the input control signal corresponds to the gain of the input audio signal, and wherein the modification is effected by the application of an attack and release waveform to said input control signal; b) a sample and hold circuit; c) a shape selector arranged to select the shape of the release portion of the attack and release waveform used by said processor; d) a release time selector arranged to select a release time; e) an identification unit arranged to identify the magnitude of the output control signal at the end of the attack phase and using the sample and hold circuit to sample said output control signal and retain it as a held value; f) a signal generation unit arranged to generate subsequent output control signals, over the duration of a release phase, based on a selected release shape portion, a selected release time, a previously generated output control signal and a held value as recited in claim 5.

Referring to claim 6, the Konagai et al reference (US Patent Pub. 20070076905 A1) discloses a method of generating a control signal for use in a signal dynamics 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/
Primary Examiner, Art Unit 2651      					9/11/2021